Title: To James Madison from the Indiana Territorial Legislature, ca. 18 February 1813 (Abstract)
From: Indiana Territorial Legislature
To: Madison, James


Ca. 18 February 1813. “The memorial of the Legislature of the Indiana territory respectfully sheweth, that it is addressed with due deference and respect to the Chief Magistrate, whose virtues have given him pre-eminence and chief magistracy over the only independent people upon earth, and who, with a proper caution, selects officers of government whose principles are congenial, not only with our republican institutions, but with the feelings of those amongst whom the duties of their respective offices have to be discharged.
“We therefore, sir, prompted to a confidence that almost amounts to an assurance, that your Excellency will appoint or nominate, no man to the office of Governor of the Indiana Territory, who is in favor of the principle or practice of slavery; would respectfully beg leave to suggest, that the ordinance of Congress for the government of the Indiana territory, the laws of Congress and the minds and habits of our constituents, all go to make it necessary, that the man vested with such extraordinary powers as the Executive of the Indiana Territory, ought to be one whose mind upon all occasions should a[s] much as possible accord with the wishes of the people he is appointed to govern—otherwise a degree of heat, confusion and dissension of course prevails.
“Accept the best wishes of this Legislature for your prosperity and welfare, and that of the nation over which you preside.”
